DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 combines description of the apparatus with description of method for using the apparatus, thus violating second paragraph of 35 USC 112 (see MPEP 2173.05(p)). The purpose of that paragraph is to require patentee to provide others with notice of boundaries of protection provided by patent, since manufacturer or seller, at time of making or selling the apparatus set forth in claim, would have no indication whether it might later be sued for contributory infringement if apparatus is used in accordance with claimed method, and since claim is thus not sufficiently precise that possibility of infringement may be determined with reasonable degree of certainty.
The claim is directed to neither a “process” nor a “machine”, but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the classes of invention in the alternative only (see MPEP 2173.05(p)).
Claim 22 is objected to as being dependent on claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites is directed to a method of laser machining but includes using a machining apparatus according to claim 1 which renders the claim indefinite because it is unclear if the structural limitations of claim 1 are to be included with the method of claim 21.  It is also unclear how the structural limitations of claim 1 further limit claim 21 directed to a method.
Claim 22 is objected to as being dependent on claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Fujita (US 2015/0352666).
With respect to the limitations of claim 21, Fujita teaches a method for the laser machining (abstract, 0066) of a workpiece, using a machining apparatus according to claim 1, the method comprising the steps of irradiating a machining zone of a workpiece (Figs 1, 2, workpiece W, irradiation position IP, 0066, 0081) with a machining laser beam (laser beam L, 0081) from a machining laser source (laser beam oscillator 12, 0066) provided at a first interface (guiding optical system 14, 0066) of a machining apparatus through an outlet opening (outlet of nozzle 38, 0079) of the machining apparatus; and detecting at least part of the radiation emitted by the machining zone through the outlet opening with a detector device (imaging device 41, 0079, 0104) connected to or provided on a second interface (Fig 3, nozzle mounting portion 74, 0097) of the machining apparatus; the machining laser beam is dynamically moved, by means of a first laser beam guiding device (first prism 51, second prism 52, 0082-0086) of the machining apparatus and guided to a second laser beam guiding device (second reflective mirror 72, 0097) of the machining apparatus; the dynamically moved machining laser beam is guided through the outlet opening (outlet of nozzle 38) by means of the second laser beam guiding device (72); and radiation emitted by the machining zone through the outlet opening is at least partially guided to the second interface by means of the second laser beam guiding device (0097, reflective mirror 72 is a half mirror).
With respect to the limitations of claim 22, Fujita teaches the second laser beam guiding device (72) guides the dynamically moved machining laser beam at least partially coaxially (see figure 2) with the radiation emitted by the machining zone through the outlet opening (outlet of nozzle 38).

Allowable Subject Matter
Claims 1-12 and 14-20 allowed.

Response to Amendments
Claims 1, 2, 5, 10-12, 15-17 and 19-21 have been amended.  
Claims 1-12 and 14-22 are pending.

Response to Arguments
Applicant's arguments filed 4/5/2022 with respect to the limitations of claims 1-12 and 14-20 have been fully considered and are persuasive, therefore the rejection has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
4/12/2022